Exhibit 10.1

Global Partners LP
Long-Term Incentive Plan

Grant of Phantom Units
With DERS

Grantee:                                                             

Grant Date:                                              , 2007

Restricted Period:  January 1, 2007 to December 31, 2009

1.                                       Grant of Phantom Units with DERs. 
Global GP LLC ( “GPLLC”) hereby grants to you              Phantom Units under
the Global Partners LP Long-Term Incentive Plan (the “Plan”) on the terms and
conditions set forth herein and in the Plan, which is incorporated herein by
reference as a part of this Agreement. This grant of Phantom Units includes a
tandem grant of DERs as defined in the Plan with respect to each Phantom Unit
granted.  GPLLC shall establish a DER bookkeeping account for you with respect
to each Phantom Unit granted, which account shall be credited with an amount
equal to any cash distributions made by Global Partners LP (the “Partnership”)
on a Limited Partner Unit during the period such Phantom Unit is outstanding. 
No interest shall be credited on such DER amounts.

2.                                       Vesting/Forfeitures.  Subject to
Paragraph 3 below, if the Performance Goal set forth on Attachment A hereto is
achieved, the Phantom Units and tandem DERs granted hereunder shall vest on the
date the Plan’s Committee determines that the Performance Goal for the
Restricted Period has been achieved.  If the Committee determines that the
Performance Goal for the Restricted Period was not achieved, the Phantom Units
and all credited tandem DERs are automatically forfeited without payment
effective immediately upon such determination.

3.                                       Events Occurring Prior to Vesting. 
Notwithstanding Paragraph 2 to the contrary,

(a)                                  Death or Disability.  If your employment
with GPLLC terminates as a result of your death or a “Disability” or a
“Permanent Disability,” as defined in your employment agreement with GPLLC, the
Phantom Units granted to you (and the amount of all tandem DERs credited to your
account) shall not be forfeited and shall vest on the date the Plan’s Committee
determines that the Performance Goal set forth on Attachment A for the
Restricted Period has been achieved.  If the Committee determines that the
Performance Goal for the Restricted Period was not achieved, the Phantom Units
and all credited tandem DERs are automatically forfeited without payment
effective immediately upon such determination.


--------------------------------------------------------------------------------


(b)                                 Retirement.  If your employment with GPLLC
terminates as a result of your voluntary retirement on or after age 62 and you
have at least 10 years of service with GPLLC or its predecessors at the time of
your retirement, the Plan’s Committee, in its sole discretion, shall determine
whether the Phantom Units granted to you (and the amount of all tandem DERs
credited to your account) shall be reinstated as of your date of retirement and
shall vest on the date the Plan’s Committee determines that the Performance Goal
set forth on Attachment A for the Restricted Period has been achieved.  If the
Committee determines that (i) the Phantom Units granted to you (and the amount
of all tandem DERs credited to your account) are not eligible for vesting, or
(ii) the Performance Goal for the Restricted Period was not achieved, the
Phantom Units and all credited tandem DERs are automatically forfeited without
payment effective immediately upon such determination.

(c)                                  Involuntary Termination.  If your
employment with GPLLC is terminated by GPLLC  for any reason other than “Cause”
(as defined in your employment agreement with GPLLC), the Phantom Units granted
to you (and the amount of all tandem DERs credited to your account) shall not be
forfeited as of your date of termination and shall vest on the date the Plan’s
Committee determines that the Performance Goal set forth on Attachment A for the
Restricted Period has been achieved.  If the Committee determines that the
Performance Goal for the Restricted Period was not achieved, the Phantom Units
and all credited tandem DERs are automatically forfeited without payment
effective immediately upon such determination.

(d)                                 Termination for Cause; Voluntary
Termination.  If your employment with GPLLC is terminated (1) by GPLLC for Cause
(as defined in your employment agreement with GPLLC), or (2) by you (other than
by retirement pursuant to 3(b) above),  all unvested Phantom Units then held by
you (and the amount of all tandem DERs credited to your account) automatically
shall be forfeited without payment upon such termination without regard to the
achievement of the Performance Goal.  Notwithstanding the foregoing, if your
termination of your employment with GPLLC is determined finally by an arbitrator
or court of competent jurisdiction to constitute “constructive termination” (as
defined in your employment agreement with GPLLC), then the Phantom Units granted
to you (and the amount of all tandem DERs credited to your account) shall be
reinstated as of your date of termination and shall vest on the date the Plan’s
Committee determines that the Performance Goal set forth on Attachment A for the
Restricted Period has been achieved.  If the Committee determines that the
Performance Goal for the Restricted Period was not achieved, the Phantom Units
and all credited tandem DERs are automatically forfeited without payment
effective immediately upon such determination.

(e)                                  Change of Control.  All outstanding Phantom
Units held by you (and the amount of all tandem DERs credited to your account)
automatically shall become fully vested upon a Change of Control without regard
to the achievement of the Performance Goal.  For purposes of this Agreement,
“Change of Control” shall have the meaning ascribed to “Change in Control” in
your employment agreement with GPLLC.

2


--------------------------------------------------------------------------------


For purposes of this Paragraph 3, “employment with GPLLC” shall include being an
Employee or a Director of, or a Consultant to, GPLLC or an Affiliate.

4.                                       Payments.

(a)                                  Phantom Units.  As soon as administratively
practicable after the vesting of a Phantom Unit, but not later than seven days
thereafter, subject to Paragraph 7, you shall be paid one Unit for each such
vested Phantom Unit; provided, however, the Committee may, in its sole
discretion, direct that a cash payment be made to you in lieu of the delivery of
such Unit.  Any such cash payment shall be equal to the Fair Market Value of the
Unit on the day immediately preceding the payment date.  If more than one
Phantom Unit vests at the same time, the Committee may elect to pay such vested
Award in Units, cash or any combination thereof, in its discretion.

(b)                                 DERs.  Subject to Paragraph 7, upon payment
of a vested Phantom Unit, you shall be paid in cash the amount of all tandem
DERs credited to your bookkeeping account with respect to such vested Phantom
Unit.

5.                                       Limitations Upon Transfer.  All rights
under this Agreement shall belong to you alone and may not be transferred,
assigned, pledged, or hypothecated by you in any way (whether by operation of
law or otherwise), other than by will or the laws of descent and distribution
and shall not be subject to execution, attachment, or similar process.  Upon any
attempt by you to transfer, assign, pledge, hypothecate, or otherwise dispose of
such rights contrary to the provisions in this Agreement or the Plan, or upon
the levy of any attachment or similar process upon such rights, such rights
shall immediately become null and void.

6.                                       Restrictions. By accepting this grant,
you agree that any Units that you may acquire upon payment of this award will
not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable federal or state securities laws.  You also agree
that (i) the certificates representing the Units acquired under this award may
bear such legend or legends as the Committee deems appropriate in order to
assure compliance with applicable securities laws, (ii) GPLLC may refuse to
register the transfer of the Units to be acquired under this award on the
transfer records of the Partnership if such proposed transfer would in the
opinion of counsel satisfactory to the Partnership constitute a violation of any
applicable securities law, and (iii) the Partnership may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Units to be acquired under this award.

7.                                       Withholding of Taxes.  To  the  extent
that the grant, vesting or payment of a Phantom Unit or DER results in the
receipt of compensation by you with respect to which GPLLC or an Affiliate has a
tax withholding obligation pursuant to applicable law, unless other arrangements
have been made by you that are acceptable to GPLLC or such Affiliate, you shall
deliver to GPLLC or the Affiliate such amount of money as GPLLC or the Affiliate
may require to meet its withholding obligations under such applicable law.  No
payment of a vested Phantom Unit or DER shall be made pursuant to this Agreement

3


--------------------------------------------------------------------------------


until you have paid or made arrangements approved by GPLLC or the Affiliate to
satisfy in full the applicable tax withholding requirements of GPLLC or
Affiliate with respect to such event.

8.                                       Rights as Unitholder.  You, or your
executor, administrator, heirs, or legatees shall have the right to vote and
receive distributions on Units and all the other privileges of a unitholder of
the Partnership only from the date of issuance of a Unit certificate in your
name representing payment of a vested Phantom Unit.

9.                                       Insider Trading Policy.  The terms of
Partnership’s Insider Trading Policy (the “Policy”) with respect to Units are
incorporated herein by reference.  The timing of the delivery of any Units
pursuant to a vested Phantom Unit shall be subject to and comply with such
Policy.

10.                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of any successor or successors of GPLLC
and upon any person lawfully claiming under you.

11.                                 Entire Agreement.  Except as modified by,
and subject to the terms of, any written employment, severance or change of
control agreement between us or between you and an affiliate, this Agreement
constitutes the entire agreement of the parties with regard to the subject
matter hereof, and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to the Phantom Units
granted hereby.

12.                                 Modifications.  Except as provided below,
any modification of this Agreement shall be effective only if it is in writing
and signed by both you and an authorized officer of GPLLC.

13.                                 Conflicts and Governing Law.  In the event
of any conflict between the terms of this Agreement and the Plan, the Plan shall
control.  In the event of any conflict between the terms of this Agreement and
any written employment, severance or change of control agreement between us or
between you and an Affiliate, the written employment, severance or change of
control agreement shall control.  Capitalized terms used in this Agreement
(including Attachment A hereto) but not defined herein shall have the meanings
ascribed to such terms in the Plan, unless the context requires otherwise.  This
grant shall be governed by, and construed in accordance with, the laws of the
State of Delaware, without regard to conflicts of laws principles thereof.

 

GLOBAL GP LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

4


--------------------------------------------------------------------------------


Attachment A

Performance Goal

A.                                   Quarterly distributions cannot decrease at
any time during the Restricted Period.

B.                                     Cumulative distributable cash flow over
the Restricted Period must have equaled the cumulative amount necessary to have
achieved a 1.15 coverage over pro forma average annual distribution increases of
7% per Limited Partner Unit (determined on a fully diluted basis, and giving
effect to distributions to Global GP LLC, including incentive distributions).


--------------------------------------------------------------------------------